07/29/2022
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                  April 12, 2022 Session

                                     IN RE LYRIC N.

                  Appeal from the Circuit Court for Hamblen County
                    No. 2019AD04             Beth Boniface, Judge


                              No. E2021-00578-COA-R3-CV


Upon competing petitions for adoption of a minor child whose parents are deceased, the
trial court conducted a bench trial and a comparative fitness analysis of the petitioner,
who is the child’s maternal grandmother, and the intervening petitioner, who is the
child’s paternal aunt. The trial court found that it was in the best interest of the child to
be adopted by the paternal aunt while also maintaining visitation with the maternal
grandmother. Prior to the bench trial, the trial court set aside its own previously entered
order granting what had been presented to the trial court by the maternal grandmother as
an uncontested petition for adoption of the child despite the paternal aunt’s status as
custodian of the child pursuant to a juvenile court order. In the trial court’s final order, it
granted the paternal aunt’s petition for adoption and directed that the maternal
grandmother would have unsupervised visitation with the child on alternate Sundays.
The maternal grandmother has appealed both the order setting aside the initial grant of
her adoption petition and the judgment granting the paternal aunt’s petition. Discerning
no error in the trial court’s decision to set aside the initial adoption decree, we affirm the
set-aside order. However, having determined that under the facts and circumstances of
this case, the trial court committed reversible error by conducting an in camera interview
with the child without counsel or a court reporter present and then withholding the court’s
summary of the testimony until entry of the final judgment, we vacate the court’s
judgment granting the paternal aunt’s petition. We remand for the trial court to conduct
an evidentiary hearing solely to afford the parties an opportunity to present evidence in
response to the child’s testimony and to enter a judgment after consideration of all proof
presented during the trial and on remand.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                 Affirmed in Part, Vacated in Part; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and FRANK G. CLEMENT, JR., P.J., M.S., joined.
Betsy Stibler, Morristown, Tennessee, for the appellant, Christina S.

Donald K. Vowell, Knoxville, Tennessee, and P. Richard Talley, Dandridge, Tennessee,
for the appellee, Amy T.

                                            OPINION

                               I. Factual and Procedural History

        The child at the center of this action, Lyric N. (“the Child”), was born in January
2012. Her mother, Kennetha S.-N. (“Mother”), died in August 2016, and her father,
Richard Jason N. (“Father”), died in June 2019. Mother’s death certificate stated that a
contributing cause of death was “chronic intravenous drug use.” Father’s death
certificate stated that he had been found deceased in his home with the cause of death
pending, and testimony during the instant proceedings indicated that he had been
addicted to drugs at the time of his death. Approximately three weeks prior to Father’s
death, on May 29, 2019, the Child’s paternal aunt, Amy T. (“Paternal Aunt”), filed a
petition seeking custody of the Child in the Hamblen County Juvenile Court (“juvenile
court”). Upon this petition and Father’s concomitantly filed “Consent to Transfer of
Child Custody,” the juvenile court entered an agreed order on June 3, 2019, finding that it
was “in the best interest of the child that she be in the custody and control of [Paternal
Aunt]” and awarding “the care and full custody” of the Child to Paternal Aunt with
“liberal visitation rights” afforded to Father. The juvenile court also found that Paternal
Aunt “had taken care of [the Child] for three years” and was “an appropriate custodian.”1

        On July 31, 2019, the Child’s maternal grandmother, Christina S. (“Maternal
Grandmother”), filed a “Petition for Custody (or in the Alternative Grandparent
Visitation) and to Appoint the Minor Child a Guardian Ad Litem” in the juvenile court.
In this petition, Maternal Grandmother stated that upon “fil[ing] a custody action” in the
juvenile court, Paternal Aunt had “entered an agreed order in that matter transferring
custody from Father to her.” Referring to Paternal Aunt as the Child’s “[c]urrent
custodian,” Maternal Grandmother averred that Paternal Aunt had “unilaterally denied”
her visitation with the Child “[s]hortly before Father’s death.” Maternal Grandmother
also averred that Paternal Aunt had advertised for sale real property belonging to the
Child.

      The Hamblen County Chancery Court (“chancery court”) had entered an order
concerning the estate of the Child’s paternal grandfather in July 2016, declaring, inter
1
 In an order entered in April 2015, the juvenile court had awarded temporary emergency custody of the
Child to Paternal Aunt during the pendency of an investigation conducted by the Tennessee Department
of Children’s Services, but the Child was subsequently returned to the parents’ custody.
                                                  -2-
alia, that Father held a life estate in real property improved by a duplex, located on
Valley Home Road in Morristown (“the Duplex”), with the remainder bequeathed to the
Child. In her juvenile court petition, Maternal Grandmother requested that she be granted
custody of the Child, or in the alternative, “liberal visitation,” and that a guardian ad litem
be appointed “to protect the child’s interest in real property.” Upon Maternal
Grandmother’s emergency motion, the juvenile court entered a temporary restraining
order on August 1, 2019, and subsequently a restraining order on August 14, 2019,
prohibiting Paternal Aunt from “selling or attempting to sell” the Duplex. At the time of
the juvenile court proceedings and at the time of trial in the instant action, the Child
resided in one-half of the Duplex with Paternal Aunt, Paternal Aunt’s two teenaged
biological daughters, and a nine-year-old girl over whom Paternal Aunt had previously
been granted custody by the juvenile court in an unrelated dependency and neglect action.

        Following mediation, the parties announced an agreement regarding Maternal
Grandmother’s visitation, which was memorialized in a “Temporary Agreed Order” on
September 24, 2019. As Paternal Aunt acknowledges on appeal, the temporary agreed
order was signed by both parties and their respective counsel but was not signed by the
juvenile court judge. The Hamblen County Circuit Court (“trial court”) ultimately took
notice of the juvenile court’s temporary agreed order as in effect in an interim order
entered on January 13, 2020, and in its final decree. The temporary agreed order
provided Maternal Grandmother with visitation on alternate weeks from Friday school
dismissal (or 3:00 p.m.) through Monday return to school (or 8:00 a.m.). The order also
provided visitation to Maternal Grandmother one week during the Christmas holidays
and three weeks during the summer. Given that the order stated that “[t]he parties shall
initiate discovery within 30 days of this agreement,” it was clearly an interim order.

        On September 30, 2019, now in the probate division of the chancery court,
Maternal Grandmother filed a petition and an emergency ex parte petition for
guardianship of the Child’s person and estate. Again referring to Paternal Aunt as the
“current custodian,” Maternal Grandmother alleged, inter alia, that Paternal Aunt had
“improperly managed the child’s financial and real assets and intend[ed] to benefit from
these transactions.” On the same day, the chancery court entered an ex parte order
appointing Maternal Grandmother as the temporary guardian of the person and estate of
the Child. Maternal Grandmother’s first visitation weekend under the temporary agreed
order ended on the day that she filed the ex parte petition in chancery court. In early
October 2019, Maternal Grandmother, presenting the chancery court’s ex parte order,
removed the Child from school and assumed physical custody of the Child. According to
Paternal Aunt’s testimony, she first learned of the chancery court action when she arrived
at the school to pick up the Child and found her gone.



                                             -3-
        On October 4, 2019, with no notice to Paternal Aunt, Maternal Grandmother filed
a petition for adoption of a related child in the trial court. Maternal Grandmother stated
the following in her petition concerning other proceedings and existing guardianship and
custody:

             Petitioner has participated as a party in the Juvenile Court of
      Hamblen County. That case is J190065. Petitioner received guardianship
      from the Hamblen County Chancery Court over both the person and estate
      of the child, docket number 2019-CV-482. Both parents are deceased and
      their death certificates are attached herein.

             Petitioner has no information of any proceeding concerning the child
      pending in a court of Tennessee or any other state that could affect the
      current proceeding.

             Petitioner knows of no person not a party to this proceeding who has
      legal or physical custody of the child.

             Petitioner obtained legal and physical custody of the child on 30
      September 2019 by her appointment as temporary guardian of the child’s
      person and estate. The child continues to reside in the physical custody of
      the Petitioner.

(Paragraph numbering omitted.) Following an in-chambers, uncontested hearing, the trial
court entered a “Final Decree of Adoption” on October 8, 2019, granting Maternal
Grandmother’s petition to adopt the Child.

       Upon Paternal Aunt’s motion to dismiss the guardianship petition filed by
Maternal Grandmother, the chancery court conducted a contested hearing on October 10,
2019. In an order entered on October 10, 2019, the chancery court granted Paternal
Aunt’s motion to dismiss upon finding that “the same issues are presently pending before
the Juvenile Court of Hamblen County, Tennessee, which has original exclusive
jurisdiction by statute.” The chancery court subsequently entered an order on October
17, 2019, finding that Maternal Grandmother’s filing of her adoption petition in the trial
court “stays all matters related to the minor child.” Third Judicial District Circuit Court
Judge Alex E. Pearson entered an order on October 23, 2019, directing that the circuit
court (trial court) judge would “adjudicate all issues remaining in the matter by
interchange for mutual convenience.”

       During the October 10, 2019 chancery court hearing, Paternal Aunt learned of the
adoption action filed by Maternal Grandmother and the decree entered by the trial court.
                                           -4-
On the same day, Paternal Aunt filed a motion in the trial court to set aside the order of
adoption, and she requested permission to intervene and adopt the Child. In that motion,
Paternal Aunt also requested approval of the sale of the Duplex, stating in this regard:
“Also at issue is the sale of the duplex owned by [the Child] and reinvestment into
another more suitable home.” Maternal Grandmother subsequently filed a motion to
dismiss Paternal Aunt’s motion to set aside and intervene, arguing, inter alia, that
Maternal Grandmother had legal and physical custody of the Child at the time of the
adoption and that the adoption was final. She also filed a motion opposing “all motions
filed” by Paternal Aunt.

       On November 8, 2019, the trial court sua sponte entered an order setting aside its
order granting adoption to Maternal Grandmother. On the same day, the trial court
entered an order granting Paternal Aunt’s motion to intervene, granting Paternal Aunt
“immediate custody” of the Child, and appointing attorney Scott Hodge as a guardian ad
litem (“GAL”) to represent the Child. The trial court found that it had not had “sufficient
information before it to make a correct ruling on the child’s best interests” when it had
entered the adoption decree “due to inaccurate and misleading information in the
pleadings, incomplete statements of fact by the attorney, and the testimony given in
chambers under oath by [Maternal Grandmother].” The trial court determined that
Maternal Grandmother had failed to reveal the existence of an open juvenile court case,
Paternal Aunt’s status as a custodian of the Child under the juvenile court’s order, and the
pending contested hearing regarding the chancery court’s order granting guardianship
over the Child’s person to Maternal Grandmother. Noting that the chancery court had
subsequently rescinded the guardianship order as void for lack of subject matter
jurisdiction, the trial court further determined that as “the custodian[] through Juvenile
Court,” Paternal Aunt “should have received notice of the adoption petition.” On
December 6, 2019, Maternal Grandmother filed a motion for permission to file a
Tennessee Rule of Appellate Procedure 9 interlocutory appeal of the trial court’s order
setting aside her adoption of the Child, and Paternal Aunt filed a response objecting to the
motion.

        In the meantime, Paternal Aunt filed a motion to dismiss Maternal Grandmother’s
adoption petition on November 13, 2019, for lack of standing because the chancery
court’s temporary guardianship order had been deemed void. Maternal Grandmother
responded by filing a brief, arguing that she did have standing to seek adoption of the
Child. The trial court entered an order on January 13, 2020, finding that Maternal
Grandmother, as an individual who had lawful physical custody of the Child during
visitation under the juvenile court’s order, did have standing to file an adoption petition.
See Tenn. Code Ann. § 36-1-115(b) (2021) (“The petitioners must have physical custody
or must demonstrate to the court that they have the right to receive custody of the child
sought to be adopted as provided in § 36-1-111(d)(6) at the time the petition is filed,
                                            -5-
unless they are filing an intervening petition seeking to adopt the child.”); Tenn. Code
Ann. § 36-1-102(40) (2021) (defining “physical custody” as “physical possession and
care of a child” and explaining that “‘[p]hysical custody’ may be constructive, as when a
child is placed by agreement or court order with an agency, or purely physical, as when
any family, including a formal or informal foster family, has possession and care of a
child, so long as such possession was not secured through a criminal act.”). On appeal,
Paternal Aunt has not challenged the trial court’s finding that Maternal Grandmother had
standing to file an adoption petition.

        In June and July of 2020, Maternal Grandmother filed two separate petitions for
contempt, asserting that Paternal Aunt had not complied with the visitation schedule set
forth in the juvenile court’s order. Paternal Aunt filed a response denying all substantive
allegations. Following a hearing conducted via Zoom, the trial court entered an order on
August 18, 2020, dismissing Maternal Grandmother’s petitions for contempt and
confirming that Paternal Aunt would be allowed to file an intervening adoption petition.
On July 28, 2020, the trial court entered an order denying Maternal Grandmother’s
motion for interlocutory appeal. Paternal Aunt filed her intervening adoption petition on
October 20, 2020.

        The trial court conducted a bench trial concerning the competing adoption
petitions over the course of two days on April 16 and 19, 2021. In addition to the parties,
witnesses included the paternal grandmother; Clinton Anderson, Paternal Aunt’s former
counsel in juvenile court proceedings; M.B., the Child’s second-grade teacher; M.S., the
Child’s current third-grade teacher; Karen Orsulak, a former Department of Children’s
Services child abuse investigator who had conducted the 2015 investigation; B.D.,
Paternal Aunt’s neighbor; L.P., the Child’s half-sister, who resided with Maternal
Grandmother; C.S, Maternal Grandmother’s adult son; and three witnesses who vouched
for Maternal Grandmother’s good character. During the first day of trial, the GAL
announced that the Child had requested to speak with the trial court in private, and by
agreement, the Child testified in chambers with no attorneys or court reporter present at
the end of that day. Although the trial court had initially stated that it would announce
the content of the Child’s testimony to the parties, after interviewing the Child, the court
announced that it would “hold” the information until the second day of trial to alleviate
stress felt by the Child. However, at the close of the last day of trial, the court explained
that it would be issuing findings of fact and conclusions of law and, while admonishing
the parties “not to put any more pressure” on the Child, did not announce the content of
the Child’s testimony.




                                            -6-
       On May 13, 2021,2 the trial court issued a memorandum opinion, making detailed
findings of fact and conclusions of law in consideration of the best interest factors
provided in Tennessee Code Annotated § 36-6-106(a). Among these findings, the trial
court described the Child’s testimony, finding the Child to be “a credible witness” and
noting that the Child “struggle[d] with being caught in the middle of this litigation.” The
court described the Child’s testimony that she “strongly desire[d] to be adopted by
Paternal Aunt” and that she “love[d] Maternal Grandmother but [did] not want to live
with her.” The trial court entered a final decree of adoption on May 25, 2021,
incorporating its memorandum opinion. Finding that it was in the Child’s best interest to
be in the custody of Paternal Aunt while maintaining visitation with Maternal
Grandmother, the trial court declared the Child to be the adopted child of Paternal Aunt
and awarded unsupervised visitation to Maternal Grandmother to take place on alternate
Sundays from 10:00 a.m. to 7:00 p.m.

       Maternal Grandmother timely appealed. Upon a show cause order entered by this
Court, the trial court entered an amended final decree on August 13, 2021, correcting
flaws in the certificate of service pursuant to Tennessee Rule of Civil Procedure 58. In
both the final decree and the amended final decree, the trial court stated that the
“Guardian ad Litem fees are reserved for a future hearing.” Maternal Grandmother
subsequently filed a motion averring that the trial court’s amended judgment was not
final because the court had reserved the issue of the GAL’s fees. Maternal Grandmother
requested that this Court direct the trial court to enter a final judgment. This Court
entered an order denying Maternal Grandmother’s motion on September 29, 2021, stating
that “guardian ad litem fees are to be taxed as costs, and motions for costs do not impact
the finality of a judgment[.]” See Gunn v. Jefferson Cnty. Econ. Dev. Oversight Comm.,
Inc, 578 S.W.3d 462, 465 (Tenn. Ct. App. 2019). This appeal then proceeded.

                                     II. Issues Presented

        Maternal Grandmother presents three issues on appeal, which we have restated
slightly as follows:

       1.     Whether the trial court erred by setting aside its prior order granting
              adoption of the Child to Maternal Grandmother.

       2.     Whether the trial court erred by granting Paternal Aunt’s intervening
              petition for adoption of the Child.



2
 In an apparent clerical error, the Memorandum Opinion was date stamped May 13, 2020, rather than
2021.
                                               -7-
      3.     Whether the trial court erred by sua sponte changing Maternal
             Grandmother’s visitation schedule with the Child.

Paternal Aunt raises an additional issue, which we have likewise restated as follows:

      4.     Whether Maternal Grandmother is judicially estopped or otherwise
             precluded from arguing that the trial court erred in modifying the
             visitation schedule, which had been set by the juvenile court, when
             Maternal Grandmother purportedly made misrepresentations to the
             trial court and conducted herself before the trial court as though the
             juvenile court’s order did not exist.

                                 III. Standard of Review

        We review a non-jury case de novo upon the record with a presumption of
correctness as to the findings of fact unless the preponderance of the evidence is
otherwise. See Tenn. R. App. P. 13(d); Bowden v. Ward, 27 S.W.3d 913, 916 (Tenn.
2000). However, we review questions of law de novo with no presumption of
correctness. Bowden, 27 S.W.3d at 916 (citing Myint v. Allstate Ins. Co., 970 S.W.2d
920, 924 (Tenn. 1998)). The trial court’s determinations regarding witness credibility are
entitled to great weight on appeal and shall not be disturbed absent clear and convincing
evidence to the contrary. See Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002).

      We emphasize that “[t]he watchword of all courts in such things as adoptions and
custody of children is the welfare of the child.” In re Haily A. S., No. M2011-02760-
COA-R3-CV, 2012 WL 3090311, at *3 (Tenn. Ct. App. July 30, 2012) (quoting In re
Adoption of Taylor, 678 S.W.2d 69, 72 (Tenn. Ct. App. 1984)). Particularly concerning
custody and visitation, this Court has explained:

              The details of custody and visitation with children are peculiarly
      within the broad discretion of the trial judge. Eldridge v. Eldridge, 42
      S.W.3d 82, 85 (Tenn. 2001). Under the abuse of discretion standard, a trial
      court’s ruling “will be upheld so long as reasonable minds can disagree as
      to propriety of the decision made.” Id. (citing State v. Scott, 33 S.W.3d
      746, 752 (Tenn. 2000); State v. Gilliland, 22 S.W.3d 266, 273 (Tenn.
      2000)). A trial court abuses its discretion only when it “applie[s] an
      incorrect legal standard, or reache[s] a decision which is against logic or
      reasoning that cause[s] an injustice to the party complaining.” State v.
      Shirley, 6 S.W.3d 243, 247 (Tenn. 1999). The abuse of discretion standard
      does not permit the appellate court to substitute its judgment for that of the
      trial court. Eldridge, 42 S.W.3d at 85.
                                           -8-
In re M.M., No. E2018-01515-COA-R3-JV, 2019 WL 2443432, at *3 (Tenn. Ct. App.
June 11, 2019). Likewise, we review post-judgment motions to alter or amend under an
abuse of discretion standard. See Stricklin v. Stricklin, 490 S.W.3d 8, 11 (Tenn. Ct. App.
2015).

      Concerning the interpretation of statutes, our Supreme Court has elucidated:

              Our role in construing statutes is to ascertain and give effect to the
      legislative intent without unduly restricting or expanding the statute’s
      intended scope. Owens v. State, 908 S.W.2d 923, 926 (Tenn. 1995). To
      this end, we presume that every word in a statute has meaning and purpose
      and should be given full effect if the obvious intention of the General
      Assembly is not violated by so doing. In re C.K.G., 173 S.W.3d 714, 722
      (Tenn. 2005). When a statute is clear, we apply the plain meaning without
      complicating the task. Eastman Chem. Co. v. Johnson, 151 S.W.3d 503,
      507 (Tenn. 2004).

In re Sidney J., 313 S.W.3d 772, 774 (Tenn. 2010).

                     IV. Order Setting Aside Prior Adoption Decree

        Maternal Grandmother contends that the trial court erred by setting aside its prior
order granting adoption of the Child to her. She argues that at the time she filed the
adoption petition in the trial court, she had “legal and physical custody” of the Child
pursuant to the chancery court’s ex parte order appointing her the temporary guardian of
the person and estate of the Child. She thereby argues that Paternal Aunt was a “former
custodian” at that time and was not entitled to notice of the adoption proceedings
pursuant to Tennessee Code Annotated § 36-1-117(d). In support of her argument,
Maternal Grandmother also relies on the “binding effect of adoption” under Tennessee
Code Annotated § 36-1-122. Paternal Aunt contends, inter alia, that the trial court
properly set aside the prior adoption decree when the court learned that it had received
what the court termed “inaccurate and misleading information” and “incomplete
statements of fact.” Upon careful review, we conclude that the trial court did not abuse
its discretion in sua sponte setting aside the prior adoption decree.

      In its order setting aside the adoption, the trial court stated:

            After review of the technical record, the Court sua sponte sets aside
      the Final Judgment of Adoption due to inaccurate and misleading
      information in the pleadings, incomplete statements of fact by the attorney,
                                             -9-
       and the testimony given in chambers under oath by [Maternal
       Grandmother].

              The Court did not make accurate findings of fact regarding the best
       interests of the minor child due to the Court not being told that there was a
       recent Juvenile Court Order dated June 3, 2019, that placed custody with
       the paternal aunt who had cared for “[the Child] for three years and was an
       appropriate custodian.” The Court was not made aware that the Juvenile
       Court case was still open and active. The only reason [Maternal
       Grandmother] had custody of the minor child was through a petition for an
       emergency ex-parte Order for Temporary Guardianship, which she obtained
       through Chancery Court on September 30, 2019, four days prior to filing
       for the adoption of the minor child. The Court was not made aware that the
       Order of Temporary Guardianship was set for an evidentiary contested
       hearing. On October 10, 2019, the Chancellor rescinded his Order for
       Temporary Guardianship due to there being an open Juvenile Court case.

              [Maternal Grandmother] was not forthright in Paragraph 9 of her
       Petition wherein she stated that she had no information of any proceeding
       concerning the child pending in a court in Tennessee. [Maternal
       Grandmother] did not seek guardianship in the Juvenile Court where she
       and paternal aunt had an active custody dispute matter but instead went to
       Chancery Court for guardianship, and then a third court for the adoption.
       Due to the order of guardianship being ex-parte and ultimately found to be
       void for lack of subject matter jurisdiction, this Court finds pursuant to
       T.C.A. § 36-1-117-(d)(2) that the custodians through Juvenile Court should
       have received notice of the adoption petition.

              The Court did not have sufficient information before it to make a
       correct ruling on the child’s best interests and as such, rescinds its Order of
       October 8, 2019.

       The trial court did not specify in its order the procedural rule under which it was
setting aside the adoption decree. Paternal Aunt also did not specify a procedural rule in
her motion to set aside. We note that “in ruling on post-trial motions filed by the parties,
the courts of this state are required to consider the substance of the motion rather than its
form or title.” Dunlap v. Dunlap, 996 S.W.2d 803, 812 (Tenn. Ct. App. 1998). On
appeal, Paternal Aunt argues in part that the trial court’s decision to set aside the prior
adoption was supported by operation of Tennessee Rule of Civil Procedure 60.02.
However, given that Paternal Aunt’s motion to intervene and to set aside was filed less
than thirty days after entry of the decree, we determine that the adoption decree was still
                                            - 10 -
an appealable judgment under Tennessee Rule of Civil Procedure 59.04 and that Paternal
Aunt’s motion to set aside should therefore be construed as a Rule 59.04 motion to alter
or amend. See Ferguson v. Brown, 291 S.W.3d 381, 387 (Tenn. Ct. App. 2008) (“Rule
59.04 allows a party to seek relief from a judgment within thirty days after being entered;
conversely, Rule 60.02 affords a party a means to seek relief from a final, non-appealable
judgment.”). Tennessee Rule of Appellate Procedure 4(b)(4) provides in pertinent part
that “if a timely motion under the Tennessee Rules of Civil Procedure is filed in the trial
court by any party . . . under Rule 59.04 to alter or amend the judgment[,] the time for
appeal for all parties shall run from the entry of the order . . . granting or denying any
other such motion.” See Tenn. R. App. P. 4(a) (providing a thirty-day time period for the
filing of a notice of appeal from a final judgment);

       As to Paternal Aunt’s status to file a Rule 59.04 motion, Tennessee Rule of
Appellate Procedure 4(f) provides that “[f]or purposes of this rule, the terms ‘party’ and
‘parties’ shall include any person filing a motion to intervene pursuant to Tenn. R. Civ. P.
24.”3 In this case, Paternal Aunt, who had not been named as a party in Maternal
Grandmother’s adoption petition, filed a motion seeking permission to intervene as a
petitioner to adopt the Child coupled with a motion requesting that the trial court set aside
the adoption decree. Paternal Aunt attached copies of the juvenile court documents,
including the juvenile court’s orders granting her custody of the Child, restraining her
from selling the Duplex, and granting Maternal Grandmother agreed visitation with the
Child. The trial court entered two separate orders on November 8, 2019, one sue sponte
setting aside the adoption decree and one granting Paternal Aunt’s motion to intervene
and returning custody of the Child to her pending further proceedings. Maternal
Grandmother has not raised an issue on appeal concerning the trial court’s grant of
Paternal Aunt’s motion to intervene.

        In expressly acting sua sponte to set aside the prior adoption in a separate order,
the trial court indicated that it was acting on its own initiative. Tennessee Rule of Civil
Procedure 59.05 provides in relevant part that “[w]ithin thirty (30) days after entry of
judgment the court on its own initiative may alter or amend the judgment, or the court
may order a new trial for any reason for which it might have granted a new trial on
motion of a party where no such motion has been filed.” Here, the trial court’s order
setting aside the adoption decree was entered thirty-one days after the original entry date.
3
    Providing for an intervention as of right, Tennessee Rule of Civil Procedure 24.01 states:

          Upon timely motion any person shall be permitted to intervene in an action: (1) when a
          statute confers an unconditional right to intervene; or (2) when the movant claims an
          interest relating to the property or transaction which is the subject of the action and the
          movant is so situated that the disposition of the action may as a practical matter impair or
          impede the movant’s ability to protect that interest, unless the movant’s interest is
          adequately represented by existing parties; or (3) by stipulation of all the parties.
                                                      - 11 -
However, because Paternal Aunt filed her motion to intervene and set aside within thirty
days of the original judgment’s entry, the judgment was subject to the trial court’s
revision on the court’s own initiative as well as in response to Paternal Aunt’s motion.
See Grissim v. Grissim, 637 S.W.2d 873, 875 (Tenn. Ct. App. 1982) (“Under this rule, if
part of a judgment is challenged by a post trial motion and the power of the trial court is
extended to change such challenged part, then the trial court has not finally adjudicated
all of the claims, rights and liabilities; and, the judgment is subject to revision (including
setting aside) before entry of final judgment adjudicating all claims, rights and liabilities
of the parties.”); Brown v. Wal-Mart Discount Cities, No. 01A01-9705-CV-00217, 1998
WL 44958, at *8 (Tenn. Ct. App. Feb. 6, 1998) (citing Grissim with approval in holding
that “in light of a timely-filed motion for new trial, the thirty-day period for the court to
alter or amend the judgment was tolled”), aff’d but criticized on other grounds by Brown
v. Wal-Mart Discount Cities, 12 S.W.3d 785 (Tenn. 2000).

       “The motion to alter or amend allows the trial court to correct any errors as to the
law or facts that may have arisen as a result of the court overlooking or failing to consider
matters.” Chadwell v. Knox Cnty., 980 S.W.2d 378, 383 (Tenn. Ct. App. 1998) (quoting
Spencer v. Hurd Inv. Props., Inc., 1991 WL 60541, at *4 (Tenn. Ct. App. Apr. 23,
1991)). As this Court has explained regarding motions to alter or amend a judgment:

               The purpose of a motion to alter or amend a judgment “is to provide
       the trial court with an opportunity to correct errors before the judgment
       becomes final.” In re M.L.D., 182 S.W.3d 890, 895 (Tenn. Ct. App. 2005)
       (citation omitted). “The motion should be granted when the controlling law
       changes before the judgment becomes final; when previously unavailable
       evidence becomes available; or to correct a clear error of law or to prevent
       injustice.” Id. (citation omitted). On appeal, we review a trial court’s
       decision regarding a motion to alter or amend a judgment under an abuse of
       discretion standard. Id. (citation omitted).

Stricklin, 490 S.W.3d at 11. Additionally, Rule 59.05 requires that a trial court “specify
in its order the grounds for its action” when the court alters or amends a judgment on its
own initiative.

       In its order, the trial court found that in initially granting Maternal Grandmother’s
adoption petition, it had been provided with insufficient information to correctly
determine the Child’s best interest. The trial court specifically found that the pleadings
contained “inaccurate and misleading information,” that Maternal Grandmother’s counsel
had made “incomplete statements of fact,” and that Maternal Grandmother’s testimony in
chambers had been a factor. Through Paternal Aunt’s motion, the trial court was made

                                            - 12 -
aware of the juvenile court proceedings, including the existence of the juvenile court’s
orders designating and recognizing Paternal Aunt as the Child’s custodian.

        As to the chancery court’s temporary guardianship appointment, Maternal
Grandmother had attached to her adoption petition the chancery court’s “Letter of
Temporary Guardianship” issued to her on September 30, 2019. However, Maternal
Grandmother did not present the chancery court’s concomitantly entered temporary
guardianship order to the trial court until she subsequently attached it to her response to
Paternal Aunt’s motions. The chancery court had clearly stated in its order that the
guardianship appointment was in response to an “Emergency Ex Parte Petition for
Guardianship of the Child’s Person and Estate” (underlined emphasis added) and that
“[t]his temporary order shall be in effect for no longer than 60 days from date of entry or
until further order of this Court.” As the trial court found, it had not been informed
through Maternal Grandmother’s adoption petition that the guardianship petition was set
for a contested hearing in chancery court on October 10, 2019, merely two days after the
in-chambers hearing on Maternal Grandmother’s adoption petition in the trial court.
Thus, the trial court also became aware through Paternal Aunt’s motion of the ex parte
nature of the guardianship order and the contested nature of the guardianship proceeding.

       Additionally, the trial court found in its order setting aside the adoption that due to
the ex parte nature of the chancery court’s guardianship order and the chancery court’s
subsequent rescission of the order, Paternal Aunt, as the Child’s custodian under the
juvenile court’s order, should have been provided with notice of Maternal Grandmother’s
adoption action in the trial court. In its initial adoption decree, the trial court had found
that Maternal Grandmother “had legal and physical custody” of the Child and that she
had obtained such custody on September 30, 2019, through the chancery court’s
guardianship order.       The trial court thereby had based its grant of Maternal
Grandmother’s adoption petition on a prior judgment that was subsequently rescinded as
void.

       On September 30, 2019, Maternal Grandmother had simultaneously filed in the
chancery court a “Petition for Guardianship of the Child’s Person and Estate” and an
“Emergency Ex Parte Petition for Temporary Guardianship of the Child’s Person and
Estate,” both of which were presented as exhibits during the instant proceedings. In both
chancery court petitions, Maternal Grandmother had referred to Paternal Aunt as the
Child’s “current custodian” and had stated that Paternal Aunt resided at the Duplex with
the Child. In both petitions, Maternal Grandmother had alleged, inter alia, that by
entering into a purchase and sale agreement, Paternal Aunt had violated an order entered
by the juvenile court restraining her from selling the Duplex. However, Maternal
Grandmother did not reference the open juvenile court case in any additional detail and
did not provide notice to Paternal Aunt of her chancery court petitions. The chancery
                                            - 13 -
court had entered its order granting the ex parte petition on the same day the petition was
filed without an evidentiary hearing. It is undisputed that Paternal Aunt did not learn of
the temporary guardianship order until she attempted to collect the Child at school and
discovered that Maternal Grandmother had taken the Child after presenting a court order
to the school. In the chancery court, Paternal Aunt then filed a motion to dismiss
Maternal Grandmother’s guardianship petition, and the matter came for a contested
hearing before the chancery court on October 10, 2019.

        As Maternal Grandmother points out, following the hearing, the chancery court
entered two orders dismissing Maternal Grandmother’s petition for temporary
guardianship. In the first, entered on the day of the hearing, the chancery court found that
it did not have subject matter jurisdiction because “the same issues [were] presently
pending” in the juvenile court. In the subsequent order, entered one week later, the
chancery court stayed “all matters related to the minor child” based on the filing of
adoption proceedings in the trial court. In its order setting aside the adoption, the trial
court stated: “On October 10, 2019, the Chancellor rescinded his Order for Temporary
Guardianship due to there being an open Juvenile Court case.” On appeal, Maternal
Grandmother asserts that the trial court and Paternal Aunt “have erroneously relied on the
first order as drafted by [Paternal Aunt’s] counsel” and that the first order was
“overridden” by the second.

       On the contrary, we find no indication in the chancery court’s second dismissal
order that it was amending or correcting any error in its first order, and both orders were
properly signed and entered by the court. See Williams v. City of Burns, 465 S.W.3d 96,
119 (Tenn. 2015) (“It is well-settled that a trial court speaks through its written orders—
not through oral statements contained in the transcripts—and that the appellate court
reviews the trial court’s written orders.” (quoting Anil Constr., Inc. v. McCollum, No.
W2013-01447-COA-R3-CV, 2014 WL 3928726, at *8 (Tenn. Ct. App. Aug. 7, 2014))
(footnote omitted).4 In its second dismissal order, the chancery court made the additional
ruling that all matters should be stayed in the chancery court due to the adoption
proceedings in the trial (circuit) court. See Tenn. Code Ann. § 36-1-116(f)(1) (2021)
(providing that upon the filing of an adoption petition, the court in which the petition is
filed “shall have exclusive jurisdiction of all matters pertaining to the child”). Thus, the
chancery court initially found that it lacked subject matter jurisdiction to enter an order of
guardianship because the same issues were pending in juvenile court and subsequently
also found that the filing of the adoption petition in the trial court necessitated a stay.

       “Subject matter jurisdiction relates to a court’s authority to adjudicate a particular
type of case or controversy brought before it.” In re Estate of Trigg, 368 S.W.3d 483,

4
    The record contains no transcript of the October 10, 2019 chancery court hearing.
                                                     - 14 -
489 (Tenn. 2012). “As orders and judgments entered by courts lacking subject matter
jurisdiction are void, ‘issues regarding subject matter jurisdiction should be considered as
a threshold inquiry’ and ‘resolved at the earliest possible opportunity.’” Nandigam
Neurology, PLC v. Beavers, 639 S.W.3d 651, 660 (Tenn. Ct. App. 2021) (quoting In re
Estate of Trigg, 368 S.W.3d at 489). “Since a determination of whether subject matter
jurisdiction exists is a question of law, our standard of review is de novo, without a
presumption of correctness.” Northland Ins. Co. v. State, 33 S.W.3d 727, 729 (Tenn.
2000).

        Under common law, “[i]t is the rule in Tennessee that the [c]ourt which first
acquires the matter, takes the exclusive jurisdiction to end the matter.” In re Tyler G.,
No. M2016-02170-COA-R9-PT, 2017 WL 1736707, at *3 (Tenn. Ct. App. May 3, 2017)
(quoting Wilson v. Grantham, 739 S.W.2d 776, 777 (Tenn. Ct. App. 1986)). However,
“[t]his common law rule has been expanded by statute in adoption proceedings” in that
“once an adoption petition is filed, the adoption court acquires ‘exclusive jurisdiction of
all of all matters pertaining to the child[.]’” In re Tyler G., 2017 WL 1736707, at *3
(quoting Tenn. Code Ann. § 36-1-116(f)(1)). Tennessee Code Annotated § 36-1-
116(f)(2) (2021) further provides in pertinent part:

       [A]ny proceedings that may be pending seeking the custody or
       guardianship of the child or visitation with the child who is in the physical
       custody of the petitioners on the date the petition is filed . . . shall be
       suspended pending the court’s orders in the adoption proceeding, and
       jurisdiction of all other pending matters concerning the child . . . shall be
       transferred to and assumed by the adoption court; provided, that until the
       adoption court enters any orders affecting the child’s custody or
       guardianship as permitted by this part, all prior parental or guardian
       authority, prior court orders regarding custody or guardianship, or statutory
       authority concerning the child’s status shall remain in effect. Actions
       suspended by this section, regardless of the stage of adjudication, shall not
       be heard until final adjudication of the action for termination of parental
       rights or adoption regarding the same child, even if such adjudication of the
       termination of parental rights or adoption will render the custody,
       guardianship, or visitation action moot.

(Emphasis added.)

       Although the chancery court’s rulings have not been appealed for review by this
Court, we note that the chancery court properly found in its second dismissal order that
all proceedings regarding the Child in that court must be suspended pending resolution of
the adoption petition. However, this did not change the accuracy of the chancery court’s
                                           - 15 -
finding in its first dismissal order that the issues brought before it by Maternal
Grandmother were the same issues already involved in the juvenile court case, meaning
that at the time the order of temporary guardianship was entered, the chancery court did
not have subject matter jurisdiction over the matters pertaining to the Child. We
determine that the trial court accurately found that the temporary guardianship order had
been determined by the chancery court to be void for lack of subject matter jurisdiction.

        Relying in part on her argument that the chancery court found it lacked subject
matter jurisdiction to proceed with a matter regarding the Child not because of the
juvenile court proceedings but because of her initiation of adoption proceedings in the
trial court, Maternal Grandmother insists that she was the current custodian and that
Paternal Aunt was merely the “former custodian” at the time the adoption petition was
filed. Following Maternal Grandmother’s logic to its conclusion, we discern that she is
essentially arguing that the chancery court’s temporary guardianship order nullified the
juvenile court’s custody order. We disagree. As the chancery court itself subsequently
found, it lacked subject matter jurisdiction over issues pertaining to the Child at the time
it entered the temporary guardianship order because those issues were pending in the
juvenile court.

       Once informed of Paternal Aunt’s status as a custodian of the Child under the
juvenile court orders, the trial court found that Paternal Aunt should have received notice
of Maternal Grandmother’s adoption petition pursuant to Tennessee Code Annotated §
36-1-117(d)(2). The applicable version of Tennessee Code Annotated § 36-1-117(d)
(Supp. 2019) provided:

       (1)    Other biological or legal relatives of the child or the adult are not
              necessary parties to the proceeding and shall not be entitled to notice
              of the adoption proceedings unless they are the guardian or
              custodian of the child or the conservator of the adult at the time the
              petition is filed.

       (2)    The legal custodian of the child may only receive notice of the
              proceeding and may only present evidence as to the child’s best
              interests.

(Emphasis added.)

       Maternal Grandmother contends that the trial court erred in its application of this
statute because Paternal Aunt was not the legal custodian of the Child but merely a
“former custodian.” Having determined that Paternal Aunt was the legal custodian of the
Child under the juvenile court order at the time of the adoption petition’s filing and
                                           - 16 -
noting that she is undisputedly a biological relative of the Child, we further determine
that pursuant to § 36-1-117(d)(1), Paternal Aunt was entitled to notice of Maternal
Grandmother’s adoption petition. The trial court cited § 36-1-117(d)(2) in its order, and,
although not raised by Maternal Grandmother as an issue, we recognize the permissive
language, “may only receive notice of the proceeding” (emphasis added), contained in
that subsection as opposed to the use of “entitled” in subsection -117(d)(1). See, e.g.,
North v. Westgate Resorts, Ltd., No. E2017-01560-COA-R3-CV, 2018 WL 4405547, at
*3 (Tenn. Ct. App. Sept. 17, 2018) (“The statute’s use of the term ‘may’ is permissive,
not mandatory . . . .”). However, we conclude that § 36-1-117(d)(1) was fully applicable
under the facts of this case and that the trial court did not err in finding that Paternal Aunt
was entitled to notice under the statute.5

       Finally, Maternal Grandmother insists that “[t]he binding effect of adoption
precluded the [trial court’s] actions” in setting aside the prior adoption decree. In support
of this postulate, she relies on Tennessee Code Annotated § 36-1-122 (2021), which
provides in relevant part:

       (a)     When a child is adopted pursuant to this part, the adoptive parents
               shall not thereafter be deprived of any rights in the child, at the
               insistence of the child’s biological or prior legal parents or guardian
               of the child or any other person or agency except in the same manner
               and for the same causes as are applicable in proceedings to deprive
               biological or legal parents or guardians of their children or wards as
               provided by law.

       (b)(1) After the final order of adoption is entered, no party to an adoption
              proceeding, nor anyone claiming under such party, may later
              question the validity of the adoption proceeding by reason of any
              defect or irregularity therein, jurisdictional or otherwise, but shall be
              fully bound by the order, except for such appeal as may be allowed
              by law.

5
 Effective March 6, 2020, after the filing of the instant adoption action, the General Assembly amended
Tennessee Code Annotated § 36-1-117(d)(2) to provide:

       The legal custodian of the child or any person or entity appointed guardian of the person
       or property of the child pursuant to an order that does not specifically include the right to
       adopt or consent to the adoption of the child and that was not entered as a result of a
       surrender, parental consent, termination of parental rights, or finding that the child is
       without any living person entitled to notice pursuant to subsection (a) may only receive
       notice of the proceeding and may only present evidence as to the child’ s best interests.

See 2020 Tenn. Pub. Acts, Ch. 525, § 8 (S.B. 1769) (underlined section added by amendment).
                                                 - 17 -
       (2)    In no event, for any reason, shall an adoption be overturned by any
              court or collaterally attacked by any person or entity after one (1)
              year from the date of entry of the final order of adoption by a court
              of competent jurisdiction. This provision is intended as a statute of
              repose.

       Maternal Grandmother argues that once the initial adoption decree was entered in
her favor, Paternal Aunt’s only legal recourse to challenge the adoption was to file an
action alleging dependency and neglect against Maternal Grandmother or seeking
termination of Maternal Grandmother’s parental rights. To the contrary, we have
determined that Paternal Aunt’s filing of a timely motion to intervene coupled with what
we construe to be a motion to alter or amend the judgment tolled the finality of the
judgment until the trial court ruled on Paternal Aunt’s motions. Moreover, we determine
that Paternal Aunt submitted documentation with her motions that provided the trial court
with information it did not have at the time of the adoption decree’s entry and that
supported the trial court’s finding that Paternal Aunt was entitled to notice of the
adoption proceedings. We conclude that the decision to set aside the initial adoption
decree granted to Maternal Grandmother was well within the discretion of the trial court.

                   V. Order Granting Paternal Aunt’s Adoption Petition

        Maternal Grandmother also contends that the trial court erred in granting Paternal
Aunt’s intervening petition to adopt the Child. She specifically argues that the evidence
did not support the trial court’s findings that Paternal Aunt could financially provide for
the Child, that Paternal Aunt was a fit person to have the custody and care of the Child,
and that adoption by Paternal Aunt was in the Child’s best interest. Paternal Aunt argues
that the trial court properly conducted a best interest analysis to find that it was in the best
interest of the Child to be adopted by Paternal Aunt and that the evidence preponderated
in favor of this finding. Upon thorough review of the record and applicable authorities,
we determine that although the trial court generally applied the proper comparative
fitness analysis to determine the best interest of the Child, one element of that analysis
was flawed to the point of reversible error in that the trial court heard the nine-year-old
Child’s testimony alone in chambers without attorneys or a court reporter present and
then did not announce the content of that testimony to the parties until the court had made
its final decision, offering no opportunity for the parties to offer countervailing evidence.

               A. Comparative Fitness with Competing Adoption Petitions

       In a case involving competing adoption petitions, our Supreme Court has approved
the application of a comparative fitness analysis to determine the child’s best interest as
                                             - 18 -
well as the parties’ comparative fitness and ability to provide financially for the child. In
re Sidney J., 313 S.W.3d at 776. As the High Court explained:

               One stated purpose of Tennessee’s adoption statutes is to protect
        “[t]he rights of children to be raised in loving homes that are capable of
        providing proper care for adopted children and that the best interests of
        children in the adoptive process are protected.” Tenn. Code Ann. § 36-1-
        101(a)(3) (2005). Although Tennessee’s adoption statutes do not outline a
        specific procedure by which a trial court evaluates two competing adoption
        petitions, a comparative fitness analysis furthers the purpose of ensuring
        that a child is placed in the best possible home. Indeed, trial courts
        currently engage in a comparative fitness analysis to determine which
        parent is the more fit custodian. In re C.K.G., 173 S.W.3d [714,] 732
        [(Tenn. 2005)]; Parker v. Parker, 986 S.W.2d 557, 562 (Tenn.1999); see
        Tenn. Code Ann. § 36-6-106 (2005 & Supp. 2009).

Id.

       In re Sidney J. involved an original and an intervening adoption petition, each
filed by a set of grandparents after the child’s father had been convicted of murdering the
child’s mother and had consented to termination of his parental rights as a co-petitioner
with his parents. Id. at 773, 774 n.1. The central issue involved whether this Court had
erred in concluding that petitioners who did not have physical custody of the child were
precluded from intervening in the adoption action that had been filed by petitioners who
did have physical custody. Id. at 773. Reversing this Court’s decision, our Supreme
Court held that Tennessee Code Annotated § 36-1-116(f)(1) provides an exception to the
physical custody requirement for intervening petitioners. Id. at 773. The High Court
reinstated the trial court’s judgment in its entirety, including its comparative fitness
analysis of the two sets of petitioners. Id. at 776-79. The Sidney J. trial court had
“permitted both sets of grandparents to present evidence regarding their fitness, their
ability to provide for Sidney financially, and Sidney’s best interests” pursuant to
Tennessee Code Annotated § 36-1-120(a)(10), (11), and (13),6 and the best interest
factors set forth in Tennessee Code Annotated § 36-6-106(a). Id. at 776, 777 n.3.

       We note that this Court has distinguished situations in which an existing
guardianship of the child is involved, such as when full guardianship rights are held by

6
  Tennessee Code Annotated § 36-1-120(a) (2021) sets forth the requirements for what a “final order of
adoption must state,” including (a)(10) (“That the petitioners are fit persons to have the care and custody
of the child;”), (a)(11) (“That the petitioners are financially able to provide for the child;”), and (a)(13)
(“That the adoption is for the best interest of the child[.]”).

                                                   - 19 -
the Department of Children’s Services, from the facts in In re Sidney J. because in those
cases the guardian must either consent to the adoption petition or have the guardianship
terminated by the action of a petitioner pursuant to Tennessee Code Annotated § 36-1-
113 (2021). See In re Haily A. S., No. M2011-02760-COA-R3-CV, 2012 WL 3090311
(Tenn. Ct. App. July 30, 2012); cf. In re Alexis S., No. E2018-01989-COA-R3-CV, 2019
WL 5586820, at *11 (Tenn. Ct. App. Oct. 29, 2019) (citing In re Sidney J., 313 S.W.3d at
776, in determining a comparative fitness analysis under Tenn. Code Ann. § 36-6-106 to
be appropriate when deciding between competing guardianship petitions). Inasmuch as
the instant action involves competing adoption petitions with neither petitioner having an
existing guardianship in effect, we determine that the trial court properly applied a
comparative fitness analysis utilizing the best interest factors set forth in Tennessee Code
Annotated § 36-6-106(a).

       The version of Tennessee Code Annotated § 36-6-106(a) (2021) in effect at the
time of the initial adoption petition’s filing provided the following factors for a court to
consider, when relevant and applicable, in any proceeding requiring a custody
determination for a minor child:7

       (1)     The strength, nature, and stability of the child’s relationship with
               each parent, including whether one (1) parent has performed the
               majority of parenting responsibilities relating to the daily needs of
               the child;

       (2)     Each parent’s or caregiver’s past and potential for future
               performance of parenting responsibilities, including the willingness
               and ability of each of the parents and caregivers to facilitate and
               encourage a close and continuing parent-child relationship between
               the child and both of the child’s parents, consistent with the best
               interest of the child. In determining the willingness of each of the
               parents and caregivers to facilitate and encourage a close and
               continuing parent-child relationship between the child and both of
               the child’s parents, the court shall consider the likelihood of each
               parent and caregiver to honor and facilitate court ordered parenting
               arrangements and rights, and the court shall further consider any
               history of either parent or any caregiver denying parenting time to
               either parent in violation of a court order;


7
  Effective to actions filed after March 18, 2022, the General Assembly has amended Tennessee Code
Annotated § 36-6-106(a) to add a sixteenth factor: “Whether a parent has failed to pay court-ordered
child support for a period of three (3) years or more.” See 2022 Tenn. Pub. Acts, Ch. 671, § 1 (H.B.
1866).
                                                  - 20 -
(3)    Refusal to attend a court ordered parent education seminar may be
       considered by the court as a lack of good faith effort in these
       proceedings;

(4)    The disposition of each parent to provide the child with food,
       clothing, medical care, education and other necessary care;

(5)    The degree to which a parent has been the primary caregiver,
       defined as the parent who has taken the greater responsibility for
       performing parental responsibilities;

(6)    The love, affection, and emotional ties existing between each parent
       and the child;

(7)    The emotional needs and developmental level of the child;

(8)    The moral, physical, mental and emotional fitness of each parent as
       it relates to their ability to parent the child. The court may order an
       examination of a party under Rule 35 of the Tennessee Rules of
       Civil Procedure and, if necessary for the conduct of the proceedings,
       order the disclosure of confidential mental health information of a
       party under § 33-3-105(3). The court order required by § 33-3-
       105(3) must contain a qualified protective order that limits the
       dissemination of confidential protected mental health information to
       the purpose of the litigation pending before the court and provides
       for the return or destruction of the confidential protected mental
       health information at the conclusion of the proceedings;

(9)    The child’s interaction and interrelationships with siblings, other
       relatives and step-relatives, and mentors, as well as the child’s
       involvement with the child’s physical surroundings, school, or other
       significant activities;

(10)   The importance of continuity in the child’s life and the length of
       time the child has lived in a stable, satisfactory environment;

(11)   Evidence of physical or emotional abuse to the child, to the other
       parent or to any other person. The court shall, where appropriate,
       refer any issues of abuse to juvenile court for further proceedings;



                                    - 21 -
       (12)   The character and behavior of any other person who resides in or
              frequents the home of a parent and such person’s interactions with
              the child;

       (13)   The reasonable preference of the child if twelve (12) years of age or
              older. The court may hear the preference of a younger child upon
              request. The preference of older children should normally be given
              greater weight than those of younger children;

       (14)   Each parent’s employment schedule, and the court may make
              accommodations consistent with those schedules; and

       (15)   Any other factors deemed relevant by the court.

                                 B. The Child’s Testimony

       In support of her overarching issue challenging the trial court’s grant of Paternal
Aunt’s adoption petition, Maternal Grandmother argues in part that the trial court erred
when it “weighed heavily” the Child’s testimony in its best interest analysis. Maternal
Grandmother asserts that “[t]he parties and attorneys were not told what took place
during the in-camera interview” and that a note the Child had written in a journal and a
statement she had made during the initial uncontested hearing demonstrated that the
Child desired to be adopted by Maternal Grandmother. In response, Paternal Aunt points
out that the parties agreed at trial to the Child’s testifying in private with the trial court
judge. We determine that under the facts and circumstances of this case, it was reversible
error for the trial court to deny the parties an opportunity to present evidence in response
to the Child’s in camera testimony.

       “It has long been the rule in Tennessee that a private interview of the court with a
minor child is not objectionable where the decision as to custody is based solely or
primarily upon evidence heard in open court.” Todd v. Todd, No. 03A01-9108-CH-284,
1992 WL 55578, at *2 (Tenn. Ct. App. Mar. 24, 1992) (citing Hicks v. Hicks, 176 S.W.2d
371 (Tenn. 1943)). The issue of the Child’s testimony is especially relevant to the
statutory best interest factor that allows the trial court to consider the reasonable
preference of a child at least twelve years of age and, upon request, the preference of a
child younger than twelve years. See Tenn. Code Ann. § 36-6-106(a)(13); Rutherford v.
Rutherford, 971 S.W.2d 955, 956 (Tenn. Ct. App. 1997).

       In Rutherford, this Court was tasked with reviewing a custody case involving a
six-year-old child whom the trial court interviewed in chambers without the parties, the
attorneys, or a court reporter present. Rutherford, 971 S.W.2d at 956. With evidence that
                                            - 22 -
was “sharply disputed” and a comparison between the parents that the trial court stated
“was difficult to resolve,” this Court determined that without the ability to “evaluate the
Trial Judge’s private interview with the child, i.e., whether the Trial Judge, in weighing
the evidence, allowed the interview with the child to be a factor that determined the
outcome in this case,” this Court could not adequately “review all of the proof heard and
considered by the Trial Judge.” Id. The Rutherford Court vacated the trial court’s
judgment, holding:

              The Trial Judge has discretion to interview children apart from the
       courtroom setting if he considers it is in the best interest of the child.
       However, if he elects to follow this procedure, he must examine the child
       “in the presence of attorneys for each side and in the presence of the court
       reporter.” Newburger v. Newburger, 10 Tenn. App. 555, 566 (1930), and
       in order to have a complete record on appeal, a transcript of such evidence
       must be filed.

Id. at 956-57.

       While citing the Rutherford holding with approval, this Court has nonetheless in
some subsequent cases distinguished situations in which no transcript of the child’s
interview with the trial court was made but the parties and their counsel or simply the
parties’ counsel were present, noting that in such cases, the parties were aware of the
testimony’s content and had the option to file a Tennessee Rule of Appellate Procedure
24(c) statement of the evidence concerning the child’s testimony. See In re Spencer E.,
No. M2009-02572-COA-R3-JV, 2011 WL 295896, at *3 (Tenn. Ct. App. Jan. 20, 2011)
(affirming the trial court’s judgment when both parties’ counsel were present during the
court’s interview with the child); Walker v. Stevens, No. M2007-02858-COA-R3-CV,
2008 WL 4830805, at *7-8 (Tenn. Ct. App. Nov. 5, 2008) (affirming the trial court’s
judgment when the parties as well as their counsel were present during the interview with
the child).

        However, in a case in which the child’s interview was with the trial court alone
and the court had not disclosed the content of the interview to the parties prior to entering
its ruling, this Court held:

       [P]rejudice results, and therefore reversible error, where the trial court fails
       to disclose to the parties what occurred during the interview, which would
       afford the parties an opportunity to rebut statements made during the
       private interview, and renders its decision based upon the elicited
       conversation. Hicks [v. Hicks, 176 S.W.2d 371 (Tenn. 1943)]; see also
       Smith v. Smith, 425 N.W.2d 854 (Minn. App. 1988), Rose v. Rose, 340
                                            - 23 -
      S.E.2d 176 (W. Va. 1985) (reversible error where trial court failed to
      provide court reporter for in camera interview). Hence, the record must
      support the Trial Court’s decision without regard to the Court’s interview
      of the minor child to avoid prejudice to [the father].

Todd, 1992 WL 55578, at *2-3 (vacating the trial court’s judgment and remanding “for
the receipt and preservation of the testimony of the minor child, together with any other
evidence the parties wish to introduce”); cf. Willcutts v. Willcutts, No. W2002-02636-
COA-R3-CV, 2004 WL 404497, at *13 (Tenn. Ct. App. Mar. 4, 2004) (citing the holding
in Todd with approval while determining that the trial court’s decision to interview the
children in chambers on two occasions with no one else present and to reveal the content
of the testimony on only one of the occasions was “at most, harmless error” when
“[w]ithout consideration of the testimony of the minor children,” the record contained
“substantial evidence” of the father’s “mental abuse of the children, physical violence
toward his former wife, past struggles with substance abuse, and numerous instances of
unstable and potentially dangerous behavior,” supporting the trial court’s award of
custody to the mother).

       In the case at bar, during the first day of trial, which was a Friday, the GAL
announced in open court the Child’s request that she be allowed to speak to the trial court
judge in private. The court expressed reluctance to interview the Child alone in chambers
but granted the request, stating:

      But I will come back out—if we all agree that that’s the way to do it, I will
      come back out and express exactly what was expressed to me so that
      everybody knows and it’s on the record. That’s fine, I’ll talk to her
      privately, then I’ll come back out and put it on the record so that everybody
      knows what was said.

Paternal Aunt’s counsel asked if the Child could testify that day because the Child was in
the courthouse, and Maternal Grandmother’s counsel did not object.

       As agreed, the trial court interviewed the Child in chambers, without counsel or a
court reporter present, before closing proceedings for the day. Following the in-chambers
interview, the court announced:

      I’m going to change what I said we would be doing earlier, the reason
      being, I’m going to hold until we have our next hearing, and I will then
      announce what was said to me. Until then, because we’re not going to
      finish this trial, I’m not going to express what was said to me in chambers.
      That is just so little [the Child] doesn’t have any stress or pressure about
                                           - 24 -
      what was said to me in between because I don’t know how long it will take
      for us to reschedule, okay. One way or the other, somebody’s feelings will
      be hurt. She is very, very, very, considerate to all parties here.

The court then conferred with counsel for both parties and the GAL, setting the second
day of trial for the upcoming Monday. Regarding the interim, the court stated:

      I want to seriously and strongly advise everybody, because I’m asking you
      to do something that’s going to be so hard to do for the next couple of days,
      and that is, we do not ask [the Child] at all anything about what she told
      me, nothing, okay. We don’t get one of her siblings to ask her to tell you
      what she told me, all right? She just would like to just keep going until I
      make a ruling.

       When the trial court reconvened for the second day of trial, Maternal Grandmother
presented the remainder of her case, the parties presented their closing arguments, and the
GAL offered a statement. The trial court then stated that it would be issuing findings of
fact and conclusions of law, stating as to the Child’s testimony only the following:

      Again, I ask everybody not to put any more pressure on [the Child]. That is
      one little girl that really truly, like the guardian said, does not necessarily—
      is not forthright with either side necessarily all the time because she does
      not want to hurt anybody, and she is extremely, extremely stressed about
      this proceeding, so let’s just try to keep that in mind, okay.

        Without any intervening announcement of the content of the Child’s testimony,
the trial court issued its written memorandum opinion approximately three weeks later,
followed closely by its final judgment. In its judgment, the court set forth findings of
fact, incorporating a summary of testimony presented during trial with particular
reference to testimony offered by the parties and the Child’s teachers. Concerning the
Child’s testimony, the court stated:

             [The Child] was a credible witness. Both parties, the Guardian Ad
      Litem, and [the Child] desired that [the Child] speak to the judge in
      chambers alone. [The Child] is intelligent and well-spoken. She struggles
      with being caught in the middle of this litigation. [The Child] strongly
      desires to be adopted by Paternal Aunt. [The Child] considers Paternal
      Aunt to be her mother and the other girls in the home her sisters. [The
      Child] is forbidden to call Paternal Aunt, “mother” at Maternal
      Grandmother’s house. [The Child] stated that she has been lying to
      Maternal Grandmother for over a year about her preferences. [The Child]
                                           - 25 -
       was very nervous about her Maternal Grandmother knowing her real
       feelings. [The Child] loves Maternal Grandmother but does not want to
       live with her. [The Child] credibly denied that Paternal Aunt ever spanked
       her with a stick. She stated that she had not been spanked since she was
       four years old.[8] The Child has a very strong bond with Paternal Aunt, [the
       other young girl in Paternal Aunt’s custody], and [Paternal Aunt’s two
       daughters].

        Inasmuch as the trial court did not announce the content of the Child’s testimony
prior to making its final ruling, we must determine whether the other evidence, apart from
the Child’s testimony, preponderated so strongly in favor of Paternal Aunt that Maternal
Grandmother could not have been prejudiced by her lack of knowledge of the testimony
and accompanying inability to offer countervailing proof. See, e.g., Scarbrough v.
Scarbrough, 752 S.W.2d 94, 97 (Tenn. Ct. App. 1988) (affirming the trial court’s custody
judgment upon determining that despite lack of documentation of the child’s in-chambers
testimony, “[u]nder the record in this case we cannot say that the evidence preponderates
against the finding of the trial court that the best interests of the child are served by the
award of custody to Wife.”); Willcutts, 2004 WL 404497, at *13 (“Our concerns
[regarding the children’s in-chambers testimony] are alleviated by the fact that there is
ample evidence in the record to support the chancery court’s decision that it was in the
best interests of the children to designate Mother as the primary residential parent.”); cf.
Colvard v. Colvard, No. E2020-01066-COA-R3-CV, 2021 WL 2769183, at *3 (Tenn. Ct.
App. July 1, 2021) (vacating the trial court’s custody judgment when, inter alia, the trial
court’s private interview with the children had been wholly undocumented and “[t]he
problem with the proof [was] compounded by the fact that the trial court failed to make
sufficient findings in its order concerning the statutory best interest factors.”).

       In the instant action, the trial court noted in its analysis of the statutory best
interest factors, pursuant to Tennessee Code Annotated § 36-6-106(a)(13), that the Child
“prefer[red] to be adopted by Paternal Aunt.” The court also directly referred to the
Child’s testimony in considering factor (6) (the love, affection, and emotional ties
existing between each party and the child) and factor (15) (any other factors deemed
relevant by the court). See id. As to factor (15), the court found:

              While [the Child] wants to be adopted by Paternal Aunt, a complete
       severing of her relationship with her half-sister and Maternal Grandmother
       would not be in her best interests as she is bonded to them. [The Child]
       wants the stability of being adopted, but she still wants to visit with the
       other side of her biological family.
8
 Maternal Grandmother and L.P. testified that the Child had reported being spanked with a stick by
Paternal Aunt, who denied in her testimony ever having spanked the Child with an object.
                                                 - 26 -
        Additionally, the trial court’s findings as to factors (1) (the strength, nature, and
stability of the child’s relationship with each party), (9) (the child’s interaction and
interrelationships with siblings, other relatives and step-relatives, and mentors), and (10)
(the importance of continuity in the child’s life) all emphasized the Child’s “stronger”
bond with Paternal Aunt and the other children in Paternal Aunt’s household as compared
to her bond with Maternal Grandmother. Given the court’s description of the Child’s
testimony that she had a “very strong bond” with Paternal Aunt and the other children in
Paternal Aunt’s home, these findings appear also to have been influenced, at least in part,
by the Child’s testimony.

       As to other best interest factors, the trial court found that factors (3) (attendance at
a parent education seminar), (11) (evidence of physical or emotional abuse), and (12)
(character and behavior of others in the household) were inapplicable. The court further
found that factors (7) (the child’s emotional needs and developmental level), (8) (the
moral, physical, mental, and emotional fitness of each party), and (12) (the character and
behavior of other persons in each household) weighed as neutral to the parties.

       Completely apart from the Child’s testimony, the court found under factor (2)
(each caregiver’s past and potential for future performance of parenting responsibilities,
including willingness to facilitate a close and continuing parent-child relationship with
the other caregiver when consistent with the child’s best interest) that Maternal
Grandmother “did not give any notice of her petition for emergency guardianship or
petition to adopt to Paternal Aunt” and that she had “refused to allow [the Child] contact
with Paternal Aunt” and the other children in Paternal Aunt’s household “during the five
weeks she had guardianship of [the Child].” As to factor (4) (the disposition of each
party to provide necessities), the court found that “Maternal Grandmother has more
financial resources than Paternal Aunt” but that “Paternal Aunt has adequate resources
and the appropriate desire to provide for [the Child’s] needs.” Concerning factor (5) (the
degree to which a party has been the primary caregiver), the court found that Paternal
Aunt had “performed the majority of the parenting responsibilities.”

       Upon careful review, we determine that the Child’s testimony influenced the trial
court’s best interest analysis to the point that we cannot find that the other evidence in the
record definitely would have preponderated in favor of the court’s judgment in favor of
Paternal Aunt without the Child’s testimony. The evidence in this case for each party is
simply too close to discern that the outcome would have been the same if the court had
not interviewed the Child. For this reason, we conclude that it was reversible error for
the court to withhold its announcement of the substance of the Child’s testimony until the
court issued its memorandum opinion when the parties no longer had an opportunity to
offer evidence in response to the testimony.
                                             - 27 -
       We recognize and respect the trial court’s concern for the Child’s “struggles with
being caught in the middle of this litigation.” However, we also note that in the trial
court’s announcement after hearing the Child’s testimony, the court stated: “I’m going to
hold until we have our next hearing, and I will then announce what was said to me.”
Although it is clear that the parties agreed to have the Child interviewed by the trial court
judge in private, it is not at all clear from the record that the parties agreed to be
uninformed as to the content of the Child’s testimony until it was written into the final
judgment. For this reason and because “failure to object does not insulate the Trial Court
from committing reversible error,” see Rutherford, 971 S.W.2d at 957 (Op. on Pet. to
Rehear), we find Paternal Aunt’s argument regarding the parties’ agreement to the
Child’s testimony to be unavailing.

        We do not find this to be a case such as Rutherford wherein this Court determined
that a new trial was necessary, see id. at 957, or this Court’s recent decision in Colvard,
2021 WL 2769183, at *4-6, wherein the lack of a record of the trial court’s in camera
interview with the children was coupled with insufficient factual findings, necessitating
remand for the trial court to comply with Tennessee Rule of Civil Procedure 52.01. We
also see no reason in this case why the Child’s in camera testimony as previously
presented to the trial court and subsequently memorialized in the court’s judgment cannot
stand as evidence, provided that the parties are offered an opportunity to present evidence
in response to the Child’s testimony. See Todd, 1992 WL 55578, at *2 (“[P]rejudice
results, and therefore reversible error, where the trial court fails to disclose to the parties
what occurred during the interview, which would afford the parties an opportunity to
rebut statements made during the private interview, and renders its decision based upon
the elicited conversation.”). The Child therefore need not testify again. We vacate the
judgment granting adoption to Paternal Aunt and remand for the trial court to conduct an
evidentiary hearing solely to afford the parties an opportunity to present evidence in
response to the Child’s testimony and to enter a judgment after consideration of all proof
presented during the trial and on remand.

                                    VI. Visitation Issues

        Maternal Grandmother has also raised an issue regarding the visitation schedule
set forth for her by the trial court in its final judgment, arguing that the court abused its
discretion by sua sponte changing the visitation schedule that previously had been in
effect under the agreed juvenile court order. In response, Paternal Aunt has raised an
issue concerning whether Maternal Grandmother is judicially estopped or otherwise
precluded from raising her visitation issue because she purportedly conducted herself in
the trial court as though the juvenile court’s order did not exist. Having vacated the trial
court’s judgment granting Paternal Aunt’s adoption petition and having remanded for
                                             - 28 -
limited additional proof, we determine that the visitation issues raised by the parties are
pretermitted as moot.

                                     VII. Conclusion

       For the foregoing reasons, we affirm the trial court’s order setting aside its initial
grant of Maternal Grandmother’s adoption petition but vacate the trial court’s judgment
granting Paternal Aunt’s intervening adoption petition. We remand this case for the trial
court to conduct an evidentiary hearing solely to afford the parties an opportunity to
present evidence in response to the Child’s testimony and to enter a judgment after
consideration of all proof presented during the trial and on remand. We also remand for
collection of costs below. Costs on appeal are taxed one-half to the appellant, Christina
S., and one-half to the appellee, Amy T.



                                                     s/ Thomas R. Frierson, II____________
                                                     THOMAS R. FRIERSON, II, JUDGE




                                            - 29 -